Name: Council Regulation (EEC) No 1919/87 of 2 July 1987 fixing for the 1987/88 marketing year the guaranteed maximum quantities for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: civil law;  plant product
 Date Published: nan

 3.7 . 87 No L 183/ 17Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1919/87 of 2 July 1987 fixing for the 1987/88 marketing year the guaranteed maximum quantities for colza, rape and sunflower seed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having retard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2 ) thereof, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1915 / 87 (2), and in particular Article 27a ( 1 ) thereof, Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , in accordance with Article 27a of Regulation No 136/66/EEC, guaranteed maximum quantities should be fixed for colza, rape and sunflower seed ; Whereas , in the light of the medium-term outlook and the levels of production in recent years , the said quantities for the 1987/ 88 marketing year should be fixed at the levels set below ; Whereas , pursuant to Articles 96 and 294 of the Act of Accession , as adjusted by Regulation (EEC) No 1455 / 86 C), guaranteed maximum quantities must be fixed specifically for Spain and Portugal ; whereas the said quantities should be fixed at the levels shown below, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 marketing year the guaranteed maximum quantities referred to in Article 27a of Regu ­ lation No 136/66/EEC are hereby fixed : (a) for colza and rape seed, at :  3 500 000 tonnes for the Community as constituted at 31 December 1985 ,  10 000 tonnes for Spain ,  1 000 tonnes for Portugal ; (b) for sunflower seed, at :  1 700 000 tonnes for the Community as constituted at 31 December 1985 ,  1 200 000 tonnes for Spain ,  53 500 tonnes for Portugal . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1987 as regards colza and rape seed,  from 1 August 1987 as regards sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (') OJ No 172 , 30 . 9 . 1966 , p. 3025 /66 . ( 2) See page 7 of this Official Journal . O OJ No C 89 , 3 . 4 . 1987 , p. 29 . (4) OJ No C 156 , 15 . 6 . 1987 . ( 5) OJ No C 150 , 9 . 6 . 1987 , p . 8 . 0) OJ No L 133 , 21 . 5 . 1986 , p . 10 .